443 F.2d 904
Yoshiko NISHIKAGE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 26841.
United States Court of Appeals, Ninth Circuit.
June 2, 1971.

Milton T. Simmons, Donald L. Ungar, of Phelan, Simmons & Ungar, San Francisco, Cal., for appellant.
James L. Browning, Jr., U.S. Atty., David R. Urdan, Chief Asst. U.S. Atty., Stephen M. Suffin, Atty., I & N S, San Francisco, Cal., John N. Mitchell, Atty. Gen., of U.S., Washington, D.C., for appellee.
Before DUNIWAY, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant seeks reversal of the decision of the Board of Immigration Appeals denying he application for suspension of deportation under section 244(a)(1) of the Immigration and Nationality Act, 8 U.S.C. 1254(a)(1).


2
Appellant's only argument is that her deportation would result in 'extreme hardship' within the meaning of section 244(a)(1).  The facts she recites in support of this assertion, however, detail only a claim that she will suffer economically by deportation.  A claim of economic disadvantage has been consistently rejected by this court as sufficient to compel a finding of extreme hardship.  Fong Choi Yu v. Immigration and Naturalization Service (9th Cir. 1971) 439 F.2d 719; Llacer v. Immigration and Naturalization Service (9th Cir. 1968) 388 F.2d 681.


3
The decision of the Board of Immigration Appeals is affirmed.